Citation Nr: 1646572	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  11-34 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to a total disability rating based on unemployability due to service connected disabilities (TDIU), on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1958 to May 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) rating decision in April 2010 that inter alia, (1) granted service connection for bilateral hearing loss with a noncompensable (0 percent) evaluation, effective December 2, 2009, and (2) denied service connection for tinnitus.  An interim rating decision in November 2011 granted service connection for tinnitus with a 10 percent rating, effective December 2, 2009.  In July 2016, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the record.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Entitlement to a total disability rating based on individual unemployability (TDIU), on an extraschedular basis, has been raised by the record and is addressed in the REMAND section of the decision.


FINDINGS OF FACT

From the effective date of service connection, the Veteran's bilateral hearing loss has been manifested by auditory acuity no worse than Level III in the right ear and Level II in the left ear; there is no indication of an exceptional pattern of hearing impairment or suggestion that the regular schedular rating criteria do not contemplate his level of functional impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss (on a schedular basis) have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 (b), 4.1, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while January 2015 and August 2015 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137   (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error). 

At the July 2016 video conference hearing before the undersigned, the undersigned explained how a hearing loss disability is rated and the type of evidence the Veteran could submit to support his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony reflects knowledge of what is necessary to substantiate the claim.  There is no allegation of a deficiency in the conduct of the hearing.

The Veteran's pertinent treatment records have been obtained.  He was afforded VA examinations in March 2010 and October 2014. The Board finds the examination reports adequate for rating purposes as they reflect accurate facts and the full disability picture as reported at the July 2016 hearing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate this matter, and that no further development of the evidentiary record is necessary.  He has not identified any pertinent evidence that is outstanding. See generally 38 C.F.R. § 3.159 (c)(4). VA's duty to assist is met.

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3, Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIA is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 
38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86 (a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86 (b). 

"Staged" ratings are appropriate where different levels of severity are shown during distinct periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Factual Background

A January 2010 VA audiology clinic record notes the Veteran attended a hearing aid orientation class.

On March 2010 VA examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
40
45
LEFT
20
30
35
30
40

The average puretone thresholds were 33.75 decibels for the right ear, and 36.25 decibels for the left.  Speech audiometry revealed speech recognition ability of 94 percent for the right ear and 92 percent for the left.  These VA audiometric findings reflect level I auditory acuity in the right ear and level I auditory acuity in the left ear. 38 C.F.R. § 4.85, Table VI. These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.

A May 2010 private annual audiometry examination revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
25
25
LEFT
5
20
35
35
25

The average puretone thresholds were 26.25 decibels for the right ear, and 28.75 decibels for the left.  No speech recognition test was performed.

A January 2012 private audiometry examination revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
40
40
LEFT
25
40
50
50
40

The average puretone thresholds were 41.25 decibels for the right ear, and 45 decibels for the left.  Speech audiometry revealed speech recognition ability of 80 percent for the right ear and 88 percent for the left.  These VA audiometric findings reflect level III auditory acuity in the right ear and level II auditory acuity in the left ear. 38 C.F.R. § 4.85, Table VI. These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.




On October 2014 VA examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
40
40
45
LEFT
20
40
45
45
45

The average puretone thresholds were 41.25 decibels for the right ear, and 43.75 decibels for the left.  Speech audiometry revealed speech recognition ability of 90 percent for the right ear and 84 percent for the left.  These VA audiometric findings reflect level II auditory acuity in the right ear and level II auditory acuity in the left ear. 38 C.F.R. § 4.85, Table VI. These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  The examiner noted that the Veteran's hearing loss impacts his ordinary conditions of daily life, including the ability to work.  The examiner noted, the Veteran reported missing key words in conversation and missing instructions; turning his television or radio up louder than his peers; difficulty hearing on the phone; and difficulty hearing in background noise.

A February 2015 private audiometry examination revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
40
35
45
LEFT
20
35
40
40
45

The average puretone thresholds were 40 decibels in each ear.  Speech audiometry revealed speech recognition ability of 93 percent for the right ear and 100 percent for the left.  These VA audiometric findings reflect level I auditory acuity in the right ear and level I auditory acuity in the left ear. 38 C.F.R. § 4.85, Table VI. These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  The examination also showed a pronounced shift in the 6000 hertz frequency, approximately 60 decibels in the left ear and 75 decibels for the right ear.  However, as noted above, the rating criteria are based on the averages of the 1000, 2000, 3000, and 4000 hertz thresholds.  

At the July 2016 videoconference hearing, the Veteran testified that he wears hearing aids, which he received from the VA.  He described that he has difficulty during telephone calls because he cannot look at someone to interpret what they are saying.  He also testified that he has difficulty hearing with background noise, and with rapid conversation.  His wife testified that he has difficulty hearing his television, stereo, or individuals that are at a low volume, and has to turn the volume up or ask people to repeat things in a louder voice. She also testified that he has a problem with misinterpreting key words in conversations, which has caused difficulties in his bible study.  The Veteran also testified that while he is currently retired, employment would be difficult for him because of his hearing loss.  He described that he worked as a pilot after leaving the Air Force and he could not pass the audio test with his hearing now, and that he worked in car sales and would now have difficulty hearing what his customers would say.

Analysis

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a compensable rating on a schedular basis.  

There are no private and/or VA outpatient records showing audiogram findings that are any more severe than those previously discussed.  The Board further finds that the record does not demonstrate an exceptional pattern of hearing impairment in either ear of the type contemplated by 38 C.F.R. § 4.86, that is, puretone threshold at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more or puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (a) and (b).  For those reasons, the Board finds that the Veteran's claim for a compensable disability rating for bilateral hearing loss is not warranted, and further finds that staged ratings are not appropriate.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.

The Board recognizes the Veteran's belief that he is entitled to a compensable rating for his service-connected bilateral hearing loss, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  As noted above, disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345   (1992).  Accordingly, although the Board has no reason to question the credibility of the Veteran's statements, it is unable to grant the appeal because the legal criteria for a compensable rating for bilateral hearing loss have not been met.

The Board is grateful to the Veteran for his honorable service.  

Extraschedular Consideration

The Board has also considered whether the Veteran's claim for a compensable rating for bilateral hearing loss should be referred for an extraschedular rating.  See 38 C.F.R. 38 C .F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114   (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.   However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture (with related factors, such as as marked interference with employment or frequent periods of hospitalization) as to render impractical the application of the regular schedular standards.

In this case, the Board finds that referral for extraschedular consideration is not warranted (other than for unemployabiliy, as discussed below in the Remand section).  Comparing the Veteran's symptoms to the applicable criteria, the Board finds that the degree of disability that was shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's hearing loss disability is manifested by a reduced hearing acuity.  Although the Board notes the February 2015 private examination shows a reduced hearing acuity at the 6000 hertz threshold, the overall functional impairment by his hearing loss disability is fully contemplated by the schedular criteria.  The evidence does not show that the Veteran's disability picture is so exceptional or unusual as to render the schedular criteria inadequate.  Therefore, referral for extraschedular consideration of his bilateral hearing loss is not warranted (other than as noted below, as to extraschedular TDIU). 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 111. 

The Board is grateful to the Veteran for his service, and regrets that a more favorable outcome could not be reached.


ORDER

The appeal seeking an initial compensable rating for bilateral hearing loss (on a schedular basis) is denied.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

A claim for an increased disability rating also raises a claim for TDIU when there is evidence of unemployability. See Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009).  This is true even when a veteran does not meet the schedular requirements for TDIU, because TDIU may be granted on an extraschedular basis. 38 C.F.R. § 4.16(b) ("It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled." 38 C.F.R. § 4.16(b) (2016) (emphasis added).  Therefore, whenever the evidence raises the question of unemployability and the Veteran does not meet the schedular requirements for TDIU, the matter must be referred to the Director of Compensation and Pension Service for a decision on the matter of extraschedular TDIU. Id.

In this case, the Veteran testified at his July 2016 hearing that employment would currently be difficult for him because of his hearing loss.  In addition, an October 2014 VA examiner opined that the Veteran's hearing loss impacted the ordinary conditions of his daily life, including his ability to work.  Therefore, the question of unemployability has been raised.  However the Veteran's multiple disabilities (prostate cancer evaluated at 40 percent; residuals post laceration of tibial nerve and artery left foot evaluated at 10 percent; tinnitus evaluated at 10 percent, radiation colitis with irritable bowel syndrome evaluated at 10 percent; bilateral hearing loss evaluated at 0 percent; and erectile dysfunction evaluated at 0 percent) fail to meet the schedular requirement for TDIU.  Therefore, this matter must be referred to the Director of Compensation and Pension Service.  38 C.F.R. § 4.16(b)

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case to the Director of Compensation and Pension for consideration of an extraschedular TDIU award.  This referral should include a full statement of the Veteran's service-connected disabilities, as well as his employment, educational, and medical histories.

2. Following the Director's decision as to extraschedular TDIU, if the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


